Citation Nr: 0711769	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  02-08 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Salisbury, 
North Carolina


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred at Forsyth Family Practice 
for services rendered on August 25, 2000, and November 20, 
2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from June 1951 to November 
1953.  


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse action by the above Department 
of Veterans Affairs (VA) Medical Center, which is the agency 
of original jurisdiction (AOJ) in this case.  

REMAND

This claim was previously before the Board in April 2004, at 
which time the Board remanded the claim in order for 
additional development to be completed.  The Board determined 
the AOJ had not evaluated the veteran's claim for payment or 
reimbursement under the provisions of 38 U.S.C.A. §§ 1725 and 
1728 (West 2002).  In remanding the claim, the Board directed 
the AOJ to obtain any evidence necessary and make specific 
findings as to whether the veteran was, during the pertinent 
time period, an active VA health care participant as defined 
by the pertinent criteria and whether the treatment received 
at Forsyth Family Practice on August 25, 2000, and November 
20, 2000, constituted emergency treatment under the 
applicable statutory provisions.  The Board advised that 
medical records of the treatment in question must be obtained 
and associated with the record, as the exact nature of the 
treatment in question was not clear from the evidence of 
record.  The Board also directed the AOJ to issue a letter to 
the veteran, pursuant to the Veterans Claims Assistance Act 
of 2000 (VCAA), informing him of the provisions of 
38 U.S.C.A. §§ 1725 and 1728 and their implementing 
regulations and advising him of the evidence necessary to 
substantiate his claim and VA's duty to assist him in 
obtaining all relevant evidence.  

The U.S. Court of Appeals for Veterans Claims has held that 
compliance by the Board or the RO with remand instructions is 
neither optional nor discretionary.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  For the reasons set forth below, 
it is found that the instructions of the April 2004 Remand 
were not fully complied with, necessitating another remand.  

As an initial matter, the Board notes medical records from 
Forsyth Family Practice for the treatment in question have 
not been obtained and associated with the record.  In this 
regard, the Board finds it is not clear whether the records 
have been requested.  In April 2005, the AOJ sent the veteran 
a letter informing him that his claim did not meet the 
criteria to be considered under 38 U.S.C.A. § 1725 because 
the medical care he received in August and November 2000 was 
outpatient care.  The AOJ also informed the veteran that, to 
consider his claim under 38 U.S.C.A. § 1728, it was necessary 
to request medical records from Forsyth Family Practice, and 
requested the veteran complete the enclosed authorization for 
release of medical records.  

The record does not contain a copy of an authorization for 
release of medical records signed by the veteran.  However, a 
December 2006 letter from the AOJ to the Board states "we 
have requested [medical records] from Forsyth Family 
Practice," but that, as of May 2005, "we have not received 
any [medical records] or any additional information from the 
veteran requesting an update of this case."  Although it 
appears the AOJ has attempted to obtain medical records from 
Forsyth Family Practice, those medical records are not 
associated with the evidentiary record and there is no 
indication that the requested records were not made available 
by Forsyth Family Practice.  In this regard, the Board must 
note the medical records at issue will likely contain facts 
which would be relevant to any determination as to the 
veteran's claim under 38 U.S.C.A. §§ 1725 and 1728 and are, 
thus, critical to adequately evaluate this claim.  Therefore, 
an additional attempt to locate and obtain the medical 
records from Forsyth Family Practice must be conducted.  

With respect to the VCAA letter, the Board notes the AOJ sent 
the veteran a letter in April 2005 which purported to inform 
him of the evidence necessary to substantiate his claim; 
however, the Board finds the April 2005 letter was inadequate 
for the following reasons.  First, the letter referred to a 
claim involving the Frye Regional Medical Center and an 
emergency room visit on November 14, 2003.  As noted, the 
present claim involves services that were rendered by Forsyth 
Family Practice on August 25, 2000, and November 20, 2000.  
In addition, the Board notes the April 2005 letter did not 
inform the veteran of the provisions of 38 U.S.C.A. §§ 1725 
and 1728 and their implementing regulations, as directed by 
the Board's April 2004 Remand.  As a consequence, the Board 
finds the AOJ must issue a letter which fully complies with 
any pertinent provisions of the VCAA and subsequent related 
authority.  

In view of the foregoing, this appeal is REMANDED to the AOJ 
for the following development.  VA will provide notification 
if further action is required on the part of the veteran.  

1.	Pursuant to the VCAA, the AOJ should issue 
a letter to the veteran informing him of 
the provisions of 38 U.S.C.A. §§ 1725 and 
1728 and their implementing regulations, 
advising him of the evidence that would be 
necessary to substantiate his claim, and 
advising him of VA's duty to assist him in 
obtaining all relevant evidence.  

2.	Request and obtain any additional evidence 
that is necessary in order to adjudicate 
the veteran's claim for reimbursement of 
medical expenses incurred at Forsyth 
Family Practice on August 25, 2000, and 
November 20, 2000, under the provisions of 
38 U.S.C.A. §§ 1725 and 1728.  Medical 
records for services rendered on August 
25, 2000, and November 20, 2000, must be 
obtained from Forsyth Family Practice.  
Any unsuccessful attempts to obtain these 
records should be documented in the claims 
folder.  

3.	After undertaking the evidentiary 
development indicated above and any other 
development deemed necessary, the AOJ 
should readjudicate the veteran's claim of 
entitlement to payment or reimbursement 
for the medical expenses in question, with 
specific consideration given to the 
provisions of 38 U.S.C.A. §§ 1725 and 1728 
and their implementing regulations.  

4.	The AOJ should make specific findings as 
to whether or not the veteran is an active 
Department health-care participant as 
defined by the pertinent criteria, and as 
to whether or not any of the treatment he 
received at Forsyth Family Practice on 
August 25, 2000, and November 20, 2000, 
constituted emergency treatment as defined 
by the applicable criteria.  

5.	If the benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).

